*294OPINION OF THE COURT
Per Curiam.
Robert J. Buonomo has submitted an affidavit dated March 19, 2010, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Buonomo was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 10, 2001, under the name Robert Joseph Buonomo.
Mr. Buonomo avers that his resignation is submitted voluntarily, free from coercion and duress, and with a full awareness of the implication of its submission, including being barred by Judiciary Law § 90 and the Rules of the Appellate Division, Second Department, from seeking reinstatement for at least seven years. Mr. Buonomo ceased practicing law as of March 15, 2010, and affirmed that he will not engage in the practice of law pending the determination by the Court of whether to accept his resignation.
Mr. Buonomo is aware of a pending investigation by the Grievance Committee for the Ninth Judicial District (hereinafter the Grievance Committee) into allegations of his professional misconduct. He is the subject of four complaints, which allege failure to account for funds held in escrow; neglecting a legal matter entrusted to him and assisting a disbarred attorney; failing to retrieve client files from storage after defaulting under the occupancy agreement referable to the storage facility; and issuing a check from his escrow account which was subsequently dishonored as a result of insufficient funds. Mr. Buonomo acknowledges his inability to defend himself on the merits against such charges.
Mr. Buonomo is aware that the Court could, in any order permitting him to resign, require him to make restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection (hereinafter the Fund) to the extent that any money is actually paid by the Fund for any claim it deems meritorious. Mr. Buonomo is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him, and he specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee contends that Mr. Buonomo’s resignation is the most expeditious way to conclude this matter and save the Court time and expense while protecting the public.
*295Inasmuch as the proffered affidavit conforms with 22 NYCRR 691.9, it is accepted and, effective immediately, Robert J. Buonomo is disbarred and his name is stricken from the roll of attorneys.
Prudenti, P.J., Mastro, Rivera, Fisher and Austin, JJ., concur.
Ordered that the resignation of Robert J. Buonomo, admitted as Robert Joseph Buonomo, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Robert J. Buonomo, admitted as Robert Joseph Buonomo, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Robert J. Buonomo, admitted as Robert Joseph Buonomo, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Robert J. Buonomo, admitted as Robert Joseph Buonomo, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Robert J. Buonomo, admitted as Robert Joseph Buonomo, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).